         Case 2:20-cv-05907-MAK Document 20 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FRANK O’BRIEN                                    : CIVIL ACTION
                                                  :
                       v.                         : NO. 20-5907
                                                  :
 SOUTHEASTERN PENNSYLVANIA                        :
 AUTHORITY POLICE DEPARTMENT                      :

                                                ORDER
       AND NOW, this 9th day of June 2021, upon considering Defendant’s Motion for summary

judgment (ECF Doc. No. 14), Plaintiff’s Opposition (ECF Doc. Nos. 15, 16. 17), Defendant’s

Reply (ECF Doc. No. 18), finding no genuine issue of material fact precluding judgment as a

matter of law on Plaintiff’s remaining claims, and for reasons in the accompanying Memorandum,

it is ORDERED Defendant’s Motion for summary judgment (ECF Doc. No. 14) is GRANTED

and the Clerk of Court shall close this case.




                                                     KEARNEY, J.
